DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 15-16 are rejected under 35 U.S.C. 102 (a)(l)as being anticipated by Kurita (US 2012/0327008).
               Regarding Claims 1,16, Kurita teaches a touch panel (13A, 15A in Fig.1; Paragraph 0021-0025) comprising: a display device; an input device that accepts a touch operation made with respect to the display device (Fig.1; Paragraph 0022); a vibration device that vibrates the display device; and a controller that controls the display device, the input device, and the vibration device ( Fig.3-4); wherein the controller includes (the graphics controller (114 in Fig.3)) is a display controller that displays a predetermined keyboard image (See Paragraph 0025-0026 for virtual screen could be virtual keyboard) on the display device ( Fig.3-4; Paragraph 0030-0050), and a vibration controller (119 in Fig.3) that selects, when a most recent touch operation is a home position search operation ( Fig.3-4; Paragraph 0030-0040), based on a relative positional relationship between a touch position on the display device at which the most recent touch operation is received and a first home position set on the predetermined keyboard image (See Paragraph 0025-0026 for virtual screen could be virtual keyboard)  

Regarding Claim 2, Kurita teaches the touch panel, wherein the relative positional relationship between the touch position on the display device at which the most recent touch operation is received and the first home position set on the predetermined keyboard image is a distance from the first home position to the touch position, a direction from the first home position to the touch position, or a combination thereof. (Figs. 5-10; Paragraph 0052-0076).

Regarding Claim 3, Kurita teaches the touch panel wherein the plurality of vibration patterns include a plurality of vibration patterns in which any one of a vibration amplitude, a vibration waveform, or a vibration frequency, or a combination thereof, is adjusted according to the relative positional relationship. (Paragraph 0030-0047, 0051-0065).

Regarding Claim 5, Kurita teaches the touch panel, wherein the controller further includes: a touch operation classification device that classifies, based on whether or not a predetermined parameter relating to the touch operation satisfies a predetermined criteria, the touch operation as either a key input operation that touches a key included in the predetermined keyboard image, or a home position search operation that searches for a home position set in the keyboard image; and the predetermined parameter includes at least one of a strength, touch area, or consecutive frequency of the touch operation. (Figs. 5-10; Paragraph 0052-0076).

Regarding Claims 6, 15, Kurita teaches the touch panel wherein the predetermined keyboard image is further set with a second home position at a different position to the first home position, and the vibration controller selects, when a most recent touch operation is a home position search operation, based on a relative positional relationship between the touch position on the display device at which the most recent touch operation is received and the second home position set on the predetermined keyboard image, a vibration pattern from among a plurality of vibration patterns that differ according to the relative positional relationship as a second vibration pattern, and further vibrates the display device via the vibration device by the second vibration pattern; wherein the vibration device includes a piezoelectric element that vibrates according to an electric signal corresponding to the first vibration pattern. (Figs. 3-10; Paragraph 0040, 0047, 0052-0076).
            
                                                  Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance: The prior arts fail to teach the touch panel wherein the vibration device includes a first vibration device that vibrates the display device by the first vibration pattern under a control of the vibration controller, and a second vibration device that vibrates the display device by the second vibration pattern under the control of the vibration controller from a different position to the first vibration device, the predetermined keyboard image is further set with a second home position at the different position to the first home position, and the vibration controller selects, when a most recent touch operation is a home position search operation, 


The prior arts fail to teach the touch panel wherein the controller further includes a reference position storage device that stores two touch positions as a first reference position and a second reference position at which the input device is received a touch operation in a state prior to the predetermined keyboard image being displayed on the display device, a display size calculator that calculates a display size in which the predetermined keyboard image is displayed on the display device based on the first reference position and the second reference position, an image data generator that generates the predetermined keyboard image so as to fit the display size, a display position calculator
that calculates a display position at which the predetermined keyboard image is displayed on the display device based on the first reference position and the second reference position, and a key identifier that identifies, when the most recent key operation is a key input operation, a key within the predetermined keyboard image displayed on the display device which is displayed at a touch position in which the input device is accepted a touch operation, based on the touch position, the display size, and the display position as claimed in Claim 9.




Response to Arguments
11.          Applicant's arguments filed 3/27/21 have been fully considered but they are not persuasive.                                                The applicant argues that Kurita does not teach a touch panel wherein the controller includes a display controller that displays a predetermined keyboard image on the display device and 
a vibration controller that selects, when a most recent touch operation is a home position search operation, based on a relative positional relationship between a touch position on the display device at which the most recent touch operation is received and a first home position set on the predetermined keyboard image, a vibration pattern from among a plurality of vibration patterns that differ according to the relative positional relationship as a first vibration pattern, and vibrates the display device via the vibration device by the first vibration pattern.
                   However, Kurita does show a touch panel wherein the controller includes (the graphics controller (114 in Fig.3)) is a display controller that displays a predetermined keyboard image (See Paragraph 0025-0026 for virtual screen could be virtual keyboard) on the display device ( Paragraph 0030-0050), and 
a vibration controller (119 in Fig.3) that selects, when a most recent touch operation is a home position search operation ( Fig.3-4; Paragraph 0030-0040), based on a relative positional relationship between a touch position on the display device at which the most recent touch operation is received and a first home position set on the predetermined keyboard image (See Paragraph 0025-0026 for virtual screen could be virtual keyboard) ( Fig. 3-4; Paragraph 0030-0050), a vibration pattern ( VP1, VP2 in Fig.5; Paragraph 0040, 0047, 0058-0065, 0076) from among a plurality of vibration patterns that differ .

12. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622